Exhibit 10.2

 

GRAPHIC [g137901kc01i001.jpg]

1919 N. Lynn Street, Arlington VA 22209 USA

F (540) 301-2862

(800) 788-0822

RosettaStone.com

 

June 28, 2012

 

Michael Fulkerson

3257 Barrington Drive

Harrisonburg, VA 22801

 

Dear Michael,

 

This letter will serve as confirmation that your employment with Rosetta Stone
Ltd. (the “Company”) will cease, effective as provided below.  Set forth in this
letter and the attached Legal Release (Exhibit A) (collectively, the
“Agreement”) is the complete agreement between you and the Company regarding the
terms of your separation from employment.

 

Notification Period

 

The date of this letter shall be your notification date (your “Notification
Date”), and the period between your Notification Date and your Separation Date,
August 1, 2012 or such earlier date as provided in this Agreement (“Separation
Date”) will be your notification period (your “Notification Period”).  Your
Notification Period will allow for the transition of your work.  During your
Notification Period, you shall continue to receive your base salary and benefits
through your Separation Date, provided that you remain continuously employed
with the Company in your current position through your Separation Date.

 

During the Notification Period you will, in good faith, continue to perform to
your duties as Chief Technology Officer, as well as to maintain professional
working relationships with management and your peers.  The Executive Employment
Agreement between the Company and you, effective May 31, 2011, as amended by the
Amendment to Executive Employment Agreement, effective December 22, 2011
(collectively, “Employment Agreement”) is incorporated by reference; provided,
however, the Employment Agreement shall be interpreted to the greatest extent
possible to give full force and effect to this Agreement.

 

You will forfeit any and all claims to the benefits set forth in this Agreement
under the heading “Severance Benefits” and you will not receive any of the
benefits set forth in this Agreement under such heading, unless specified
herein, in the event that either:

 

--------------------------------------------------------------------------------


 

·                  You voluntarily terminate your employment in your current
position during the Notification Period for any reason, except as provided
below.

 

·                  You are terminated by the Company for Cause during the
Notification Period.  For this purpose “Cause” will have the same meaning and be
subject to the same terms as provided in Section 5.(d)(i) of your Employment
Agreement.

 

·                  You obtain other employment in a different position with the
Company during the Notification Period.

 

If you voluntarily terminate your employment in your current position during
your Notification Period, we request, out of professional courtesy, that you
provide a two week advance notice of your termination.  In the event you
voluntarily terminate employment with the Company, the Company reserves the
right to change your Separation Date to an earlier date by giving you written
notice of your new Separation Date if you have effectively transitioned your
employment responsibilities as determined by the Company in its sole discretion.

 

Separation Date

 

Your employment with the Company will terminate at the close of business on
Wednesday, August 1st, 2012 (your “Separation Date”).  The Company, in its sole
discretion, reserves the right to accelerate your Separation Date (or, with your
consent, to delay it). You will be notified in writing in advance of any such
change.

 

Unpaid Wages and Accrued Vacation

 

On the next regularly scheduled pay date following your Separation Date, or
sooner if required by law, you will receive a check for all unpaid wages and, if
applicable, any unused vacation or paid time off which has accrued to your
account pursuant to Company policies through your Separation Date (i.e. 131.94
hours), less applicable deductions and withholdings.

 

Health Benefits

 

If you or your covered dependents are covered under the Company’s group health
insurance (medical, dental, and/or vision), that coverage will continue through
the end of the month in which your Separation Date occurs or until such coverage
terminates in accordance with the terms of the governing plan documents. 
Following your Separation Date, you will receive separate information regarding
your rights under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
to continue your group coverage after your Separation Date for yourself and any
covered dependents, as applicable.  This information will describe the
rules related to continuation of coverage under COBRA, the cost for you or your
covered dependents to continue coverage, and a COBRA election form.   Please
reference the section entitled Severance Benefits for more information on
Company Paid premiums as part of your severance provisions.

 

Separation Agreement and Release

 

2

--------------------------------------------------------------------------------


 

Life Insurance

 

Your Company-paid life insurance will continue through the end of the month in
which your Separation Date occurs.  You may have the right to elect to convert
your life insurance into individual policies pursuant to applicable law and the
terms of the life insurance policy.  Please reference the section entitled
Severance Benefits for more information on Company Paid life insurance as a part
of your severance provisions.

 

Retirement Plan

 

You will retain your vested benefits, if any, under any applicable qualified
retirement plans of the Company, as determined under the terms of the governing
plan documents.

 

Equity

 

Your unvested equity compensation will continue to vest up to your Separation
Date.  As a reminder, you will have the time period set forth within the
applicable stock option award agreement to exercise any vested stock options. If
you choose not to exercise any vested stock options within the allotted time
period, the stock options shall be forfeited to the Company.

 

Retention

 

According to the 2012 Rosetta Stone Special Retention Award Program (“Retention
Program”), upon your termination from the Company, without cause, the remaining
forfeiture restrictions on unvested restricted stock shall lapse as of your
Separation Date.   Accordingly, all shares granted to you under the Retention
Program totaling 21,246 shares of restricted stock will vest on your Separation
Date.  As outlined in your Restricted Stock Award Agreement, this vesting will
be subject to tax withholding obligations.  You must elect your preferred method
of tax payment for these withholding obligations prior to your separation date. 
The cash retention bonus of $150,000, subject to applicable taxes and
withholdings, will be paid as set forth in the Retention Program letter.

 

Additional Benefit Information

 

Except as specifically set forth in this Agreement or required by applicable
law, as of your Separation Date, you shall cease to participate in all employee
benefit plans, policies, and practices provided by the Company, and you shall
not be entitled to any other compensation and/or benefits other than as set
forth in this Agreement.

 

Company Property and Continuing Obligations to the Company

 

Prior to your departure on the Separation Date, you must return  all the Company
property in your possession, including, but not limited to, your identification
badge, keys, computers, tablets, corporate credit cards, telephones, parking
permits and the original and all copies of any written, recorded, or computer
readable information about Company practices, procedures, trade secrets,
customer lists or product marketing associated with the Company’s business and
any other information deemed proprietary or confidential in accordance with
Company policies and your Employment Agreement.  You may retain your iPhone
mobile phone and work with the Information Technology department to transfer
your phone number and account to your personal account within 30 days after your
Separation Date. By signing this Agreement, you represent that you shall return
all Company confidential or proprietary

 

3

--------------------------------------------------------------------------------


 

information in your possession and that you shall take all reasonable steps to
protect the confidentiality of such Company information during your employment.
You agree that you are bound by (a) all the terms of the Company’s Code of
Ethics and Business Conduct through your Separation Date and (b) your Employment
Agreement, which remains in full force and effect after your Separation Date,
and includes, among other obligations, the continuing duty not to disclose
confidential and proprietary information after your Separation Date and the
continuing duty not to compete with the Company or its affiliates or solicit its
or its subsidiaries or affiliates employees or customers within the parameters
detailed in your Employment Agreement.

 

Severance Benefits

 

In addition, under the terms and conditions as detailed below, the Company will
provide you additional payments and benefits, which you acknowledge are payments
and benefits to which you are otherwise not entitled, if you sign and submit the
release contained in Exhibit A (the “Release”) (within the required time period
described in the “Decision Period” section below) and do not thereafter revoke
it.  Please carefully read and consider the provisions of this Agreement.  If
you do not sign the Release within the required time period, or if you later
revoke the Release, you will not receive the additional payments and benefits
described below. The Release contained in Exhibit A hereto is an integral part
of this Agreement.  For purposes of clarity, you should understand that the
payments and benefits provided under this section of this Agreement are
contingent upon executing of a release in the form of Exhibit A.

 

In exchange for your timely execution of the Release, and allowing such Release
to become effective without thereafter revoking it, the Company will provide you
the following (the “Severance Benefits”):

 

·                  The Company will provide you with a lump sum payment of
$300,000 which is equal to approximately twelve (12) months of your current
regular base pay (the “Severance Payment”).  The Severance Payment will be
reduced by required withholdings and deductions.  In addition, to the extent
allowed under the law, the Severance Payment will be further reduced by any
amount that you are obligated to pay to (1) the Company pursuant to any relevant
Company policy (as to which no amounts are owed) and/or (2) to any third party
pursuant to the terms of the Company Corporate Card Program, if applicable.  
Your Severance Payment will be paid to you in a lump sum six (6) months
following your Separation Date, provided that you have signed the Release and
did not revoke it.  As your active service as an employee will end on your
Separation Date, this payment is not eligible for deferrals in the Company’s
401(k) plan.

 

·                  The Company will provide you with a lump sum payment of
$313.20 which is equal to twelve (12) months of the basic life insurance and
AD&D premium applicable to Executive’s basic life insurance coverage immediately
prior to the Separation Date.  It will be paid within 30 days after your
Separation Date.  You may at your option convert your basic life insurance
coverage to an individual policy after the

 

4

--------------------------------------------------------------------------------


 

Separation Date by completing the forms required by the Company for this
purpose.

 

·                  The Company will pay, when due and payable under the Annual
Bonus plan, the pro rata portion, if any, of your Annual Bonus (prorated based
on the period from January 1 through the Separation Date) within 30 days of the
date the Company pays annual bonuses, if any, under the 2012 Rosetta Stone
Executive Bonus Plan, using the same percentage attainment of target bonus as
applies to the other non-sales executive officers who remain employed with the
Company.

 

·                  Upon separation you will have the opportunity to continue
your current health benefits coverage under Company’s group health plans through
COBRA.  If you timely elect to enroll to continue such coverage under COBRA, the
Company shall pay for up to twelve (12) months, on an after tax basis, at the
same coverage levels (including covered dependents, if applicable) and premiums
costs as in effect on your Separation Date.  Following the twelve (12) months of
coverage, you will be responsible for all future premium payments should you
wish to continue your COBRA coverage.    However, if you or your spouse becomes
eligible for group health coverage sponsored by another employer or for any
other reason your COBRA coverage terminates, the Company shall not be obligated
to pay any portion of the premiums provided hereunder for periods after you
become eligible for such other coverage or your COBRA coverage terminates.

 

·                  The Company shall provide the services of a professional
outplacement and counseling firm, as designated by the Company and at its
expense, for twelve (12) months to assist you in securing other employment
following your Separation Date.

 

Timing of Payments and Distributions

 

The Company shall pay Executive any accrued or owed base salary, accrued
vacation and payments to continue life and health insurance within thirty (30)
days after the Separation Date. The Company will pay, when due and payable under
the Annual Bonus plan, the pro rata portion, if any, of your Annual Bonus earned
up until such Separation Date within 30 days of the date the Company pays annual
bonuses, if any, under the 2012 Rosetta Stone Executive Bonus Plan. The Company
shall pay the Retention Award as set forth in the Retention Program letter.  The
Company shall pay to Executive cash lump sum severance payments on the date that
is six months following the date of Executive’s Separation from Service, the
Separation Date. Further, the Company shall pay to Executive, on the date that
is six months following Executive’s Separation From Service, an additional
interest amount equal to the amount of interest that would be earned on the
deferred amounts specified above, to the extent subject to a mandatory six-month
delay in payment, for the period commencing on the date of Executive’s
Separation From Service until the date of payment of such amounts, calculated
using an interest rate equal to the six month U.S. Treasury Rate in effect on
the date of Executive’s Separation from Service.

 

5

--------------------------------------------------------------------------------


 

You will not be permitted to specify the taxable year in which payments
described in this Agreement are made to you.  The payments and other benefits
set forth in this Agreement under Severance Benefits are being offered solely in
consideration for your timely execution of this Agreement (including the Release
of all claims against the Company in Exhibit A) without revoking the Release. 
The payments made to you pursuant to this Agreement are not an admission of any
wrongdoing by the Company.

 

Decision Period

 

Pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), you are
advised:  (1) to consult an attorney regarding this Agreement before executing
the Release; (2) that you are waiving rights or claims which may be waived by
law in exchange for consideration which is not otherwise due to you; (3) that
rights or claims, including those arising under the Age Discrimination in
Employment Act of 1967 (ADEA), that may arise after the date the Release is
executed, are not waived; (4) that you have twenty one  (21) days from your
Separation Date in which to sign and return the Release, although you may, at
your discretion, knowingly and voluntarily, sign and return the Release at any
earlier time after your Separation Date; (5) that at any time within seven
(7) days after executing the Release, you may revoke the Agreement; and (6) that
this Agreement is not enforceable as to the Severance Benefits until the
revocation period has passed without a revocation.  You acknowledge that by
signing the Release, you are giving up claims and rights under the Age
Discrimination in Employment Act of 1967 as amended, as described above.

 

To revoke, you must send a written statement of revocation delivered by
certified mail to the Company, Attn: Michaela Oliver.  The revocation must be
received no later than 5:00 p.m. Eastern on the seventh calendar day following
the date you sign the Release.    If you have not returned the executed Release
within the time permitted, then the Company’s offer as to the Severance Benefits
will expire by its own terms at the conclusion of the time permitted.  In all
other respects, this Agreement is irrevocable by the Company and you upon
signing.

 

To accept the Agreement, you must sign below in accordance with the terms set
above in the section titled, “Decision Period” and return one entire copy to:

 

Michaela Oliver

1919 N. Lynn Street

Arlington, Virginia 22209 (An extra copy for your files is enclosed)

 

This letter constitutes the entire agreement between you and the Company with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous oral or written representations, understandings, agreements or
communications between you and the Company concerning those subject matters,
except as incorporated herein (such as with respect to the equity compensation).

 

This letter in no way changes the “at-will” nature of your employment with the
Company.  Please contact me or Human Resources with any questions you may have.

 

6

--------------------------------------------------------------------------------


 

Best regards,

 

 

ROSETTA STONE LTD.

 

 

 

 

 

 

 

 

/s/ Michaela Oliver

 

 

 

By:

Michaela Oliver, SVP Human Resources

 

By signing this Agreement, I acknowledge that:  I have had the opportunity to
review this Agreement carefully with legal or other personal advisors of my own
choice; I have been advised to consult with an attorney regarding the legal
effect of this Agreement; I understand that by signing the attached Release, I
will be releasing the Company of all claims against it; I have read this
Agreement and understand its terms; I have been given a reasonable period of
time to consider its terms and effect and to ask any questions I may have; I
voluntarily agree to the terms of this Agreement.

 

Name:

/s/ Michael Fulkerson

 

Date:

June 28, 2012

 

Michael Fulkerson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receipt Acknowledged:

 

 

 

 

 

 

 

 

 

/s/ Michaela Oliver

 

Date:

June 28, 2012

 

Michaela Oliver

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Release of Claims

 

Legal Release

 

This Legal Release (this “Agreement” or “Release”) is between Rosetta Stone Ltd.
(the “Company”) and Michael Fulkerson (“Executive”) (each a “Party,” and
together, the “Parties”). For purposes of this Agreement “Effective Date” shall
mean the date on which Executive signs this Agreement.

 

Recitals

 

A.                                   Executive and the Company are parties to a
Separation Agreement to which this Release is appended as Exhibit A (the
“Separation Agreement”).

 

B.                                     Executive wishes to receive the Severance
Benefit described in the Separation Agreement.

 

C.                                     Executive and the Company wish to
resolve, except as specifically set forth herein, all claims between them
arising from or relating to any act or omission predating the Separation Date
defined below.

 

Agreement

 

The Parties agree as follows:

 

1.                                       Confirmation of Severance Benefit
Obligation. The Company shall pay or provide to Executive the entire Severance
Benefit, as, when and on the terms and conditions specified in the Separation
Agreement.

 

2.             Legal Releases

 

(a)                                  Executive, on behalf of Executive and
Executive’s heirs, personal representatives and assigns, and any other person or
entity that could or might act on behalf of Executive, including, without
limitation, Executive’s counsel (all of whom are collectively referred to as
“Executive Releasers”), hereby fully and forever releases and discharges the
Company, its present and future affiliates and subsidiaries, and each of their
past, present and future officers, directors, employees, shareholders,
independent contractors, attorneys, insurers and any and all other persons or
entities that are now or may become liable to any Releaser due to any Executive
Releasee’s act or omission, (all of whom are collectively referred to as
“Executive Releasees”) of and from any and all actions, causes of action,
claims, demands, costs and expenses, including attorneys’ fees, of every kind
and nature whatsoever, in law or in equity, whether now known or unknown, that
Executive Releasers, or any person acting under any of them, may

 

8

--------------------------------------------------------------------------------


 

now have, or claim at any future time to have, based in whole or in part upon
any act or omission occurring on or before the Effective Date, without regard to
present actual knowledge of such acts or omissions, including specifically, but
not by way of limitation, matters which may arise at common law, such as breach
of contract, express or implied, promissory estoppel, wrongful discharge,
tortious interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and any civil
rights law of any state or other governmental body; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section shall not extend to: (i) any rights arising
under this Agreement or the Separation Agreement; (ii) any vested rights under
any pension, retirement, profit sharing or similar plan; or (iii) Executive’s
rights to indemnification, and/or defense under any Company certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance contract
or any indemnification agreement with the Company, in connection with
Executive’s acts and omissions while employed by the Company (in the same manner
as applies to active senior executives).  Executive hereby warrants that
Executive has not assigned or transferred to any person any portion of any claim
which is released, waived and discharged above. Executive further states and
agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker’s compensation laws of any
state that was not reported to the Company by Executive before the Effective
Date, and Executive agrees not to not file a worker’s compensation claim
asserting the existence of any such previously undisclosed illness, injury, or
disability. Executive has specifically consulted with counsel with respect to
the agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.

 

(b)                                 The Company, for itself, its affiliates, and
any other person or entity that could or might act on behalf of it including,
without limitation, its attorneys (all of whom are collectively referred to as
“Company Releasers”), hereby fully and forever release and discharge Executive,
Executive’s heirs, representatives, assigns, attorneys, and any and all other
persons or entities that are now or may become

 

9

--------------------------------------------------------------------------------


 

liable to any Company Releaser on account of Executive’s employment with the
Company or separation therefrom (all of whom are collectively referred to as
“Company Releasees”) of and from any and all actions, causes of action, claims,
demands, costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that the Company
Releasers, or any person acting under any of them, may now have, or claim at any
future time to have, based in whole or in part upon any act or omission relating
to Employee’s employment with the Company or separation therefrom, without
regard to present actual knowledge of such acts or omissions; PROVIDED, HOWEVER,
that notwithstanding the foregoing or anything else contained in this Agreement,
the release set forth in this Section shall not extend to: (i) any rights
arising under this Agreement; (ii) a breach of fiduciary duty or other
misconduct that renders Executive ineligible for indemnification by the Company
under applicable law, or any right of recovery by the Company for Executive’s
breach of fiduciary duty or misconduct in his capacity as a director of the
Company under applicable law; or (iii) any claim or claims that the Company may
have against Executive as of the Effective Date of which the Company is not
aware as of the Effective Date because of willful concealment by Executive.  The
Company understands and agrees that by signing this Agreement, it is giving up
its right to bring any legal claim against Executive concerning, directly or
indirectly, Executive’s employment relationship with the Company.  The Company
agrees that this legal release is intended to be interpreted in the broadest
possible manner in favor of Executive, to include all actual or potential legal
claims that the Company may have against Executive relating to Employee’s
employment with the Company or separation therefrom, except as specifically
provided otherwise in this Agreement.

 

(c)                                  In order to provide a full and complete
release, each of the Parties understands and agrees that this Release is
intended to include all claims, if any, covered under this Paragraph 2 that such
Party may have and not now know or suspect to exist in his or its favor against
any other Party and that this Release extinguishes such claims.  Thus, each of
the Parties expressly waives all rights under any statute or common law
principle in any jurisdiction that provides, in effect, that a general release
does not extend to claims which the releasing party does not know or suspect to
exist in his favor at the time of executing the release, which if known by his
must have materially affected his settlement with the party being released.

 

(d)                                 Executive acknowledges that he consulted
with an attorney of his choosing before signing this the Separation Agreement
and this Release, and that the Company provided his with no fewer than
twenty-one (21) days during which to consider the provisions of the Separation
Agreement and this Release and, specifically the release set forth at Paragraph
2(a), above, although Executive may sign and return the Release sooner if he so
chooses.  Executive further

 

10

--------------------------------------------------------------------------------


 

acknowledges that he has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective until
such seven (7)-day period has expired. Executive acknowledges and agrees that if
he wishes to revoke this Release, he must do so in writing, and that such
revocation must be signed by Executive and received by the Company in care of
the Chair of the Board of Directors no later than 5 p.m. (Eastern Time) on the
seventh (7th) day after Executive has signed this Release. Executive
acknowledges and agrees that, in the event that he revokes this Release, he
shall have no right to receive the Severance Benefit. Executive represents that
he has read this Release, including the release set forth in Paragraph 2(a),
above, affirms that this Release and the Separation Agreement provide his with
benefits to which he would not otherwise be entitled, and understands its terms
and that he enters into this Release freely, voluntarily, and without coercion.

 

3.                                       Executive acknowledges that he has
received all compensation to which he is entitled for his work up to his last
day of employment with the Company, and that he is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the Severance Benefit.

 

4.                                       Executive agrees that the only thing of
value that he will receive by signing this Release is the Severance Benefit.

 

5.                                       The Parties agree that their respective
rights and obligations under the Separation Agreement and the Executive
Employment Agreement shall survive the execution of this Release.

 

6.                                       The parties understand and agree that
this Agreement shall not be construed as an admission of liability on the part
of any person or entity, liability being expressly denied.

 

7.                                       Executive represents and warrants to
the Company that, prior to the Effective Date, Executive did not disclose to any
person, other than to Executive’s spouse, tax advisor and counsel, the terms of
this Agreement or the circumstances under which the matter that is the subject
of this Agreement has been resolved.  After the Effective Date, neither
Executive, counsel for Executive, nor any other person under Executive’s control
shall disclose any term of this Agreement or the circumstances of Executive’s
separation from the Company, except that Executive may disclose such information
to Executive’s spouse, or as required by subpoena or court order, or to an
attorney or accountant to the extent necessary to obtain professional advice. 
Executive shall not be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena or court order unless Executive has given the
Company written notice, within three business days following service of the
subpoena or court order.

 

8.                                       Executive covenants never to disparage
or speak ill of the Company or any the Company product or service, or of any
past or present employee, officer or director of the

 

11

--------------------------------------------------------------------------------


 

Company, nor shall Executive at any time harass or behave unprofessionally
toward any past, present or future the Company employee, officer or director.

 

9.                                       Executive acknowledges that because of
Executive’s position with the Company, Executive may possess information that
may be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Executive was involved during
Executive’s employment with the Company, or that concern matters of which
Executive has information or knowledge (collectively, a “Proceeding”). Executive
agrees that Executive shall testify truthfully in connection with any such
Proceeding, shall cooperate with the Company in connection with every such
Proceeding, and that Executive’s duty of cooperation shall include an obligation
to meet with the Company representatives and/or counsel concerning all such
Proceedings for such purposes, and at such times and places, as the Company
reasonably requests, and to appear for deposition and/or testimony upon the
Company’s request and without a subpoena.  The Company shall reimburse Executive
for reasonable out-of-pocket expenses that Executive incurs in honoring
Executive’s obligation of cooperation under this Section 9.

 

10.                                 Miscellaneous Terms and Conditions

 

(a)                                  Each party understands and agrees that
Executive or it assumes all risk that the facts or law may be, or become,
different than the facts or law as believed by the party at the time Executive
or it executes this Agreement.  Executive and the Company acknowledge that their
relationship precludes any affirmative obligation of disclosure, and expressly
disclaim all reliance upon information supplied or concealed by the adverse
party or its counsel in connection with the negotiation and/or execution of this
Agreement.

 

(b)                                 The parties warrant and represent that they
have been offered no promise or inducement except as expressly provided in this
Agreement, and that this Agreement is not in violation of or in conflict with
any other agreement of either party.

 

(c)                                  All covenants and warranties contained in
this Agreement are contractual and shall survive the closing of this Agreement.

 

(d)                                 Successors and Assigns. This Agreement shall
be binding in all respects upon, and shall inure to the benefit of, the parties’
heirs, successors and assigns.

 

(e)                                  Governing Law; Jurisdiction. All questions
or disputes concerning this Agreement and the exhibits hereto will be governed
by and construed in accordance with the internal laws of the Commonwealth of
Virginia, without giving effect to any choice of law or conflict of law
provision or rule (whether of the Commonwealth of Virginia or any other
jurisdiction) that would cause the application of the laws

 

12

--------------------------------------------------------------------------------


 

of any jurisdiction other than the Commonwealth of Virginia.  The parties
hereby: (i) submit to the exclusive jurisdiction of any state or federal court
sitting in the Commonwealth of Virginia in any action or proceeding arising out
of or relating to this Agreement; and (ii) agree that all claims in respect of
such action or proceeding may be heard or determined in any such court. Each
party hereby waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought. The parties hereby agree that a final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by law.

 

(f)                                    Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
Notwithstanding the foregoing, if Section 2(a), above, is declared void or
unenforceable, then this Agreement shall be null and void and both parties shall
be restored to the positions that they occupied before the Agreement’s execution
(meaning that, among other things, all sums paid by the Company pursuant to
Section 1, above, shall be immediately refunded to the Company); provided that
in such circumstances this Agreement and the facts and circumstances relating to
its execution shall be inadmissible in any later proceeding between the parties,
and the statutes of limitations applicable to claims asserted in the proceeding
shall be deemed to have been tolled for the period between the Effective Date
and 10 days after the date on which Section 2(a) is declared unenforceable.

 

(g)                                 This Agreement constitutes the entire
agreement of the parties and a complete merger of prior negotiations and
agreements.

 

(h)                                 This Agreement shall not be modified except
in a writing signed by the parties.

 

(i)                                     Waiver.  No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be an estoppel
against the enforcement of any provision of this Agreement, except by a writing
signed by the party charged with the waiver or estoppel.  No waiver of any
breach of this Agreement shall be deemed a waiver of any later breach of the
same provision or any other provision of this Agreement.

 

(j)                                     Headings are intended solely as a
convenience and shall not control the meaning or interpretation of any provision
of this Agreement.

 

(k)                                  Pronouns contained in this Agreement shall
apply equally to the feminine, neuter and masculine genders.  The singular shall
include the plural, and the plural shall include the singular.

 

13

--------------------------------------------------------------------------------


 

(l)                                     Each party shall promptly execute,
acknowledge and deliver any additional document or agreement that the other
party reasonably believes is necessary to carry out the purpose or effect of
this Agreement.

 

(m)                               Any party contesting the validity or
enforceability of any term of this Agreement shall be required to prove by clear
and convincing evidence fraud, concealment, failure to disclose material
information, unconscionability, misrepresentation or mistake of fact or law.

 

(n)                                 The parties acknowledge that they have
reviewed this Agreement in its entirety and have had a full and fair opportunity
to negotiate its terms and to consult with counsel of their own choosing
concerning the meaning and effect of this Agreement.  Each party therefore
waives all applicable rules of construction that any provision of this Agreement
should be construed against its drafter, and agrees that all provisions of the
agreement shall be construed as a whole, according to the fair meaning of the
language used.

 

(o)                                 Every dispute arising from or relating to
this Agreement shall be tried only in the state or federal courts situated in
the Commonwealth of Virginia.(1)  The parties consent to venue in those courts,
and agree that those courts shall have personal jurisdiction over them in, and
subject matter jurisdiction concerning, any such action.

 

(p)                                 In any action relating to or arising from
this Agreement, or involving its application, the party substantially prevailing
shall recover from the other party the expenses incurred by the prevailing party
in connection with the action, including court costs and reasonable attorneys’
fees.

 

(q)                                 This Agreement may be executed in
counterparts, or by copies transmitted by telecopier, all of which shall be
given the same force and effect as the original.

 

ROSETTA STONE LTD.

 

 

 

 

 

 

 

By:

/s/ Michaela Oliver

 

Michaela Oliver, SVP Human Resources

 

 

 

 

Date:

August 1, 2012

 

 

14

--------------------------------------------------------------------------------


 

EXECUTIVE

 

 

 

 

 

/s/ Michael Fulkerson

 

Michael Fulkerson

 

 

 

Date:

August 1, 2012

 

 

15

--------------------------------------------------------------------------------